Title: From George Washington to Major General William Heath, 13 November 1777
From: Washington, George
To: Heath, William



Dr Sir
Head Qrs [Whitemarsh, Pa.] Novr 13th 1777

In my Letter of the 5th in Answer to your’s of the 22d Ulto, I mentioned, that it was not our interest to expedite the passage of the prisoners to England. Upon a review of the matter, I am more & more convinced of the propriety of the observation. The most scrupulous adherence on the part of the Enemy to the Convention of Saratoga,

will justify their placing the prisoners in Garrisons, as soon as they arrive in Britain, and will enable the Ministry to send out an equal number of Troops to reinforce Genl Howe—or upon any other service against these States. This being the case, policy & a regard to our own interest are strongly opposed to our adopting or pursuing any measures to facilitate their embarkation & passage Home, which are not required of us by the Capitulation. If by our exertions these ends are promoted, Our generosity will be rewarded, in the arrival of as large a Force, by the end of March or early in April for the purposes suggested above. These considerations lead me to observe, that it is highly probable, Genl Burgoyne will apply to you or perhaps to the Council of the State, to dispense with the Articles of Convention, so far as they respect the port for their embarkation, and to change it from Boston to some place in Rhode Island or in the Sound. I know he has received a hint upon the Subject from Genl Howe. Should such a requisition be made, it ought not to be complied with upon any principles whatever. It cannot be asked as a matter of right, because by the Articles, Boston is assigned as the port. It can not be granted, as a matter of Favor, because the indulgence will be attended with most obvious & capital disadvantages to us. Besides the delay which will necessarily arise from confining them to Boston, as the place of departure, their Transports in a voyage round at this Season may probably suffer considerable injury, and many of them may be blown as far as the West Indies. These considerations, and Others, needless to be added, have struck me in so important a point of view, that I have thought it expedient to write you by Express. Captn Vallancy, who came with Genl Burgoyne’s dispatches, left this on his return Yesterday morning, and I make no doubt in a little time after his arrival, Genl Burgoyne will request the port of embarkation to be altered. Independent of the impolicy of granting the requisition, It appears to me, that none have authority to do it but Congress themselves. I am Dear Sir with great respect Yr Most Obedt Servant

Go: Washington

